714 N.W.2d 295 (2006)
475 Mich. 864
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Yutaka KURODA, Defendant-Appellant.
Docket No. 128493. COA No. 251019.
Supreme Court of Michigan.
May 30, 2006.
By order of October 27, 2005, the application for leave to appeal the February 22, 2005 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Johnson (Docket No. 127525). On order of the Court, the opinion having been issued on March 23, 2006, 474 Mich. 96, 712 N.W.2d 703 (2006), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals and REMAND this case to the Oakland Circuit Court for resentencing. The circuit court erred by assessing defendant 50 points under Offense Variable 11 on each conviction for penetrations that did not arise out of the particular sentencing offense. On resentencing, the circuit court shall assess defendant zero points for each conviction under Offense Variable 11.
We do not retain jurisdiction.
WEAVER, J., would grant leave to appeal.